Title: 20th.
From: Adams, John Quincy
To: 


       Mr. Tyler was again taken up the whole day. In the afternoon I went with my Cousins, over to Weymouth to see Mrs. Tufts who is recovering from a long and dangerous illness. We spent about an hour and drank tea there. I saw at a distance the solitary house which was my Grandfather’s: but had no inclination. Whence arises this antipathy, to places where those who are dear to us have died? Why does the involuntary tear, start from the eye, at the sight of them? It surely must arise from a good principle, for although these feelings are painful, yet I would not be free from them.
       While we were gone, Miss Lucy Apthorp, with her future husband Mr. Nash, came in to pay a visit to my Cousins. They afterwards set off together for Boston, where they are next Saturday, to be united. The family will go to-morrow.
      